Title: Enclosure: Contemporary Translation of Pierre Samuel Du Pont de Nemour’s Notes on the Encouragement of American Manufactures, [ca. 31 March 1816]
From: Du Pont de Nemours, Pierre Samuel,Patterson, Robert Maskell
To: 


            SUMMARY OBSERVATIONS,on the advantages of giving  encouragement to american manufactures.
            In order to judge what are the interests which we recommend to congress, when we beg them to afford an effectual support to American manufactures, it is necessary to have studied the science of values, and to consider of what these are composed. 
            The value of manufactured goods is made up of several distinct values.
            1st. That of the raw material.—For the two principal manufactures of the United States, those of wool and of cotton, the raw material is entirely American; and whatever is employed, is to the profit of the agriculture of the country. The raising of sheep may produce an immense gain to the Western States.
            2dly. The value of the wages of the workmen. This is the most considerable part of the expense of manufacturing. It is paid from day to day, and is consumed by the workmen in bread and meat and vegetables and other necessaries of life, all of which are sold by the farmers, and for the profit of agriculture. The payments, moreover, are made in cash, without the expense of commission or of transport, and without danger from storms or from pirates.
            3dly. The surplus consists of the interest of the capital required, and in the gain or profit accruing to the employers, for their trouble and labor.—These two last articles are commonly confounded. They rarely exceed fifteen per cent. of the price of the goods, and are often confined to ten. For a long  time hence, they will not even reach to this rate, the English competition being too powerful.
            From this examination of the price of American manufactures, it results that ninety, or at least eighty-five per cent. of this price is a direct encouragement given to agriculture; and ten, or at most fifteen per cent. constitutes the profit or salary of the employers, comprehending the interest of their capitals.
            The question for the legislators is reduced then to this:—are you willing to give to the national industry in general an encouragement to be divided thus:—ninety, or at least eighty-five per cent in favor of agriculture; and ten, or at most fifteen per cent. to the profit of industrious men.
            These industrious employers spend the part which comes to them, in the price of the goods, either in articles of consumption derived from agriculture, or in improvements, meliorations, and extensions of their establishments, the produce of which will still be divided in the same proportion;—ninety or eighty-five per cent. for the former, ten or fifteen for the manufacturer.
            This course may continue until America shall be, throughout, and at all points, completely and perfectly cultivated. This will be at least for six hundred years; and more probably, the reign of the increasing prosperity and population of the United States will be a true millenium.
            The happy manners of this prudent nation, prevent any enterprize from being established, as in Europe, to the detriment of others; on the contrary, they mutually support each other. The ingenious invention of banks prevents the want of funds, and gives the advantage of capitals even before they are created. It is tacitly agreed, by the medium of banks, to establish a mutual credit until the proposed enterprise shall be brought into activity, and shall afford the means of defraying its own cost. There are but few losses, and these should be regarded only as a light premium of insurance for so great a benefit.
            These considerations have respect only to the interior riches, abundance, and prosperity of the country. But the noble interest of the national independence, that of not giving to the agriculture and the industry of any jealous foreign nation, the means of sending and supporting among us mercenary armies, to lay waste our fields, burn our cities, and insult our women, is an object of much higher importance to freemen, to republicans.
          